                                                        . -        ::-


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
MARCO TULIO TUY GUIT, et al.,

                            Plaintiff,          16 Civ. 7466 (HBP)

       -against-                                OPINION
                                                AND ORDER
38 WATER & STREET INC., d/b/a
"Obao," et al.,

                            Defendants.

-----------------------------------x

              PITMAN, United States Magistrate Judge:


              On March 13, 2019, I presided over a settlement

conference in this matter that was attended by the parties anf'.i

their counsel.          The parties reached a settlement at that

conference.      This matter is now before me on the parties' joiht

application to approve their settlement.         All parties have

consented to my exercising plenary jurisdiction pursuant to 28

U.S.C.   §   636 (c).

              Plaintiffs allege that they were employed as delivery

workers at a restaurant operated by defendants.          They bring this

action under the Fair Labor Standards Act         (the ''FLSA"), 29 U.S.C.

§§   201 et al., and the New York Labor Law (the "NYLL"), primarily

seeking recovery for allegedly unpaid overtime premium pay.

Plaintiffs claim that they frequently worked more than 40 hours

per week but did not receive overtime premium pay at the rate of

150% of their regularly hourly rate.          Defendants admit that
plaintiffs are owed some additional compensation for overtime

work but claim that the amount actually owed is far less than

that claimed by plaintiffs.    Plaintiff Guit claims that he is

owed $30,251.06 in unpaid overtime wages; plaintiff Lopez claims

that he is owed $22,055.59 in unpaid overtime wages.              Plaintiffs

also seek an award of liquidated damages which would result in a

doubling of their unpaid overtime claims.            Plaintiffs also assert

claims based on defendants' alleged failure to provide wage

statements and wage notices as required by the NYLL.

          Defendants paid plaintiffs off the books and have time

records for only one of the plaintiffs.

          Following a protracted discussion at the settlement

conference of the strengths and weaknesses of the parties'

respective positions, the parties agreed to resolve the dispute

for the total amount of $47,500.00 to be paid as follows:

$15,000.00 is to be paid upon my issuance of an Order approving

the parties' settlement and four equal installments of $8,125.00

are to be paid 30, 60, 90 and 120 days after the issuance of the

approval Order.   The parties also agreed that approximately one-

third of this amount will be paid to plaintiffs' counsel as a

fee.

          Court approval of an FLSA settlement is appropriate

          "when   [the settlement]       [is]   reached as a   result of
          contested litigation to resolve bona fide disputes. 11
          Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376
          at *12 (S.D.N.Y. Sept. 16, 2011).  "If the proposed

                                     2
          settlement reflects a reasonable compromise over
          contested issues, the court should approve the
          settlement." Id. (citing Lynn's Food Stores, Inc. v.
          United States, 679 F.2d 1350, 1353 n.8 (11th Cir.
          1982)).

Agudelo v. E   &   D LLC, 12 Civ. 960 (HB), 2013 WL 1401887 at *l

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original)

"Generally, there is a strong presumption in favor of finding a

settlement fair,     [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."     Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp.

2d 362, 365 (S.D.N.Y. 2013)     (Gorenstein, M.J.)   (internal

quotation marks omitted).      In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                In determining whether [a] proposed [FLSA]
          settlement is fair and reasonable, a court should
          consider the totality of circumstances, including but
          not limited to the following factors:   (1) the
          plaintiff's range of possible recovery; (2) the extent
          to which the settlement will enable the parties to
          avoid anticipated burdens and expenses in establishing
          their claims and defenses; (3) the seriousness of the
          litigation risks faced by the parties; (4) whether the
          settlement agreement is the product of arm's length
          bargaining between experienced counsel; and (5) the
          possibility of fraud or collusion.

(internal quotation marks omitted).        With one exception, the

settlement here satisfies these criteria.

          Although the settlement amount represents a modest

percentage of plaintiffs' total claimed damages, this fact does

                                    3
not render the settlement unreasonable.               Although both sides'

credibility can be impeached by their interests in the outcome of

any trial,    plaintiffs have no evidence corroborating their claims

and they would bear the burden of proof at trial.                 As discussed

in more detail below, given the risks at a trial and the risks of

collection, the settlement amount is reasonable.

             Second, the settlement will entirely avoid the expense

and aggravation of litigation.          As noted above, defendants

dispute the amounts claimed by plaintiffs, and they have some

documentary evidence with respect to at least one of the

plaintiffs.     A trial would likely require depositions of the

parties to explore plaintiffs' claims and the accuracy of

defendants' records.     The settlement avoids the necessity of

conducting these depositions.

             Third, the settlement will enable plaintiffs to avoid

the risk of litigation and the risk of collection.                 To prevail at

trial, plaintiffs will bear the burden of proving the number of

hours each worked, in the face of records contradicting the

claims of one of the plaintiffs.                Given the facial regularity of

defendants' records, there is a non-trivial risk that a fact

finder may not credit plaintiffs' testimony.                See Bodon v.

Domino's Pizza, LLC, No. 09-CV-2941               (SLT), 2015 WL 588656 at *6

(E.D.N.Y. Jan.    16, 2015)   (Report       &   Recommendation)   (" [T]he

question [in assessing the fairness of a class action settlement]


                                        4
is not whether the settlement represents the highest recovery

possible        but whether it represents a reasonable one in

light of the uncertainties the class faces            " (internal

quotation marks omitted)), adopted sub nom . .l2y, Bodon v. Domino's

Pizza, Inc., 2015 WL 588680 (E.D.N.Y. Feb. 11, 2015); Massiah v.

MetroPlus Health Plan, Inc., No. ll-cv-05669 (BMC), 2012 WL

5874655 at *5 (E.D.N.Y. Nov. 20, 2012)    (" [W]hen a settlement

assures immediate payment of substantial amounts to class

members, even if it means sacrificing speculative payment of a

hypothetically larger amount years down the road, settlement is

reasonable .         " (internal quotation marks omitted)).

           The settlement also minimizes the risk that plaintiffs

may not be able to collect a larger judgment.     Defendants'

restaurant is a small establishment and defendants claim that

they are barely an economically viable business.     The settlement,

which is enforceable thrugh confessions of judgment against the

individual defendants, minimizes the risk of collection.        See

Lliguichuzhca v. Cinema 60, LLC, supra, 948 F. Supp. 2d at 365

(collecting cases)    ( "Case law recognizes that potential

difficulty in collecting damages militates in favor of finding a

settlement reasonable.") .

           Fourth, because I presided over the settlement

conference and the settlement number was suggested by me as a

mediator's proposal, I know that the settlement is the product of


                                   5
arm's-length bargaining between experienced counsel.             Both

counsel represented their clients zealously at the settlement

conference.

            Fifth, there are no factors here that suggest the

existence of fraud.      The material terms of the settlement were

reached at a judicially-supervised settlement conference.               This

fact further negates the possibility of fraud or collusion.

            Plaintiffs have agreed to execute a release in favor of

defendants, limited to claims relating specifically to the claims

in this litigation.      This precise language has been found to

comply with the general prohibition against general releases in

FLSA cases.    Montenegro v. NMN Food LLC, 18 Civ. 3153          (RA), 2018

WL 6618372 at *2     (S.D.N.Y. Dec. 18, 2018)        (Abrams, D.J.); Rosario

v. MCS Props. LLC, 17 Civ. 5573         (RA), 2018 WL 6538183 at *l

( S. D. N. Y. Nov. 2 0, 2018)   (Abrams, D. J. ) .

            The sole objectionable aspect of the settlement is that

it does not set out how the settlement proceeds will be

distributed.     Plaintiff Guit's unpaid overtime claim makes up

57.83 % of the total unpaid overtime claim, while plaintiff

Lopez's claim makes up 42.17% of the unpaid overtime.            Unless

there is good reason to do otherwise, the amount received by each

plaintiff should be equal to that plaintiff's pro rata share of

the total settlement amount.          In its current form, the settlement

agreement contains no terms explaining how the settlement funds


                                        6
will be allocated between the plaintiffs.           Thus,    I have no way of

assessing whether that allocation is reasonable or not.

            Finally, the settlement agreement provides that

plaintiffs' counsel will receive slightly less than one-third of

the total settlement amount -- $15,675.00 -- as a contingency

fee.    Contingency fees of one-third in FLSA cases are routinely

approved in this Circuit.       Santos v. EL Tepeyac Butcher Shop

Inc., 15 Civ. 814     (RA), 2015 WL 9077172 at *3       (S.D.N.Y. Dec. 15,

2015)   (Abrams, D.J.)    (" [C]ourts in this District have declined to

award more than one third of the net settlement amount as

attorney's fees except in extraordinary circumstances."), citing

Zhang v. Lin Kumo Japanese Rest. Inc., 13 Civ. 6667              (PAE), 2015

WL 5122530 at *4     (S.D.N.Y. Aug. 31, 2015)       (Engelmayer, D.J.) and

Thornhill v. CVS Pharm., Inc., 13 Civ. 507           (JMF), 2014 WL 1100135

at *3   (S.D.N.Y. Mar. 20, 2014)    (Furman, D.J.); Rangel v. 639

Grand St. Meat   &   Produce Corp., No. 13 CV 3234          (LB), 2013 WL

5308277 at *1 (E.D.N.Y. Sept. 19, 2013)           (approving attorneys'

fees of one-third of FLSA settlement amount, plus costs, pursuant

to plaintiff's retainer agreement, and noting that such a fee

arrangement "is routinely approved by courts in this Circuit");

Febus v. Guardian First Funding Grp., LLC, 870 F. Supp. 2d 337,

340 (S.D.N.Y. 2012)      (Stein, D.J.)   (" [A]   fee that is one-third of

the fund is typical" in FLSA cases); accord Calle v. Elite

Specialty Coatings Plus, Inc., No. 13-CV-6126 (NGG) (VMS), 2014 WL


                                     7
-------------~-~-




       6621081 at *3   (E.D.N.Y. Nov. 21, 2014); Palacio v. E*TRADE Fin.

       Corp., 10 Civ. 4030   (LAP) (DCF), 2012 WL 2384419 at *6-*7

       (S.D.N.Y. June 22, 2012)   (Freeman, M.J.).

                 Although I cannot approve the settlement as it

       currently stands, I am willing to do so if the parties agree to

       either an amended settlement agreement or an amendment to the

       settlement agreement that allocates the settlement proceeds

       between the plaintiffs on a reasonable basis.      Plaintiffs'

       counsel is to advise me no later than August 21, 2019 whether

       they can provide such an amendment.

       Dated:   New York, New York
                August 7, 2019

                                             SO ORDERED



                                                 ,                      /. 7       d


                                                 1
                                             HE~ Y ; ; ; ~ ✓   ___.--
                                                                               .,,::,,
                                                                        ----z-/-'C-2---~~
                                             United States Magistrate Judge

       Copies transmitted to:

       All Counsel




                                         8
